Exhibit 10.18

LOGO [g94748ex10_18p1.jpg]

Form of Westell Technologies, Inc. and subsidiaries

Consolidated Employee Bonus Plan – Executive Staff

 

 

Fiscal Year [                    ] Bonus Plan

 

 

Confidential and Proprietary

Westell Technologies, Inc.



--------------------------------------------------------------------------------

Purpose

The purpose of the FY     Bonus Plan is to reward certain employees based on the
performance of Westell Technologies, Inc. and its subsidiaries (the “Company”)
based on Revenue, Gross Profit and Operating Profit objectives established in
the FY[    ] Budget on a consolidated basis.

Overall Design

The Revenue, Gross Profit and Operating Profit objectives are set for each bonus
period based on the FY[    ] Budget as approved by the Company’s Board of
Directors. Bonus results are tied to the Company’s full-year financial results
as shown below:

Revenue Performance vs. Budget g [    ]%

Gross Profit vs. Budget g [    ]%

Operating Profit vs. Budget g [    ]%

The Company funds participant contributions to the companywide bonus pool based
upon each participant’s individual target bonus amount. The target bonus
represents an individual’s calculated bonus at 100% attainment of company
performance objectives. The companywide bonus pool will aggregate the individual
calculated bonus amounts across all participants, based upon the Company’s
financial results for the full-year and the Payout Tables described below.
Individual bonus payouts will be made from the companywide bonus pool based upon
each participant’s individual calculated bonus amounts. Payments ("Payout") are
scheduled to be distributed in [    ], subject to the final FY[    ] audit and
compensation committee approval.

Objectives

The Revenue, Gross Profit and Operating Profit objectives will be based on the
consolidated Company FY[    ] Budget, as approved by the Board of Directors. The
full-year objective is [    ] % attainment of our Revenue plan, [    ] %
attainment of our Gross Profit plan, and [    ] % attainment of our Operating
Profit plan.

Plan Rules and Eligibility

The following rules apply to the bonus plan:

 

  1. Participants must be employed at the Company as of the date of the Payout.

 

  2. Employees who do not work the entire bonus period for any reason other than
vacation, holiday or PTO days will have their Payout amounts prorated based on
the number of days actually worked.

 

  3. Temporary employees are not eligible for this bonus program.

 

  4. Employees with regular work schedules set at less than 40 hours a week will
be prorated as follows:

 

  a. Exempt Employees will be prorated based upon their scheduled hours per
week.

 

Page 2 of 3   Confidential and Proprietary     Westell Technologies, Inc.  



--------------------------------------------------------------------------------

  b. Non Exempt Employees will be prorated according to the following schedule:

 

Scheduled Hours per Week

  

Eligibility Proration

(Percentage of Normal Bonus Target for

their Job Grade/Position)

Less than 20

   0%

Greater than or equal to 20 but less than 30

   50%

Greater than or equal to 30 but less than 35

   75%

Greater than or equal to 35

   100%

 

  5. Employees hired after 12/31/[    ] may not be eligible for the FY[    ]
Plan.

 

  6. The Company reserves the right to modify or discontinue this bonus plan at
any time without prior notice. The Company reserves the right to modify or deny
Payout amounts to an individual based on its own discretion.

Payout Tables

 

Revenue Table   Gross Profit & Operating Profit Tables

Payout Specifications

Bonus Funding: The companywide bonus pool is determined by aggregating
individual calculated bonus amounts by applying the Company financial results
against the Payout Tables referenced above.

Individual Payments: Individual payments will be calculated by applying the
corporate results against the individual targets. Any proration calculations due
to the Plan Rules and Eligibility will also be taken into consideration at the
time of Payout.

 

Page 3 of 3   Confidential and Proprietary     Westell Technologies, Inc.  